Case 1:19-cr-00541-DKC Document 3 Filed 11/14/19 Page 1 of 1

FILED
Wes. CIS Tide ;
DISTRICT pF es PUR ND
IN THE UNITED SHRP ES IGERIGT COURT

FOR THE DISTRICT OF MA LAND
yea 5 DFF Ice

UALTIMGRE
UNITED STATES OF AMERICA ay on
veer
v. v RIMINAL NO. OKC-(9~05: le/
*
CATHERINE ELIZABETH PUGH *
kw RK

MOTION TO SEAL
The United States of America, by its attorneys, Robert K. Hur, United States Attorney for
the District of Maryland and Martin J. Clarke, Assistant United States Attorney for said District,
moves this Honorable Court to order and direct that this Indictment and this Motion be SEALED.
Premature disclosure of this filing would jeopardize the ongoing investigation.
Respectfully Submitted,

Robert K. Hur
United States Atto

   

Martin J. Clayke x
Assistant United States Attorney
ORDER
It is this / F day of November, 2019 hereby
ORDERED, that this Indictment and Motion be SEALED. /

Mt

“Beth P. Gesner
United States Magistrate Judge
